NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      DEC 18 2014
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


EDWIN MARRERO,                                   No. 13-17433

             Plaintiff - Appellant,              D.C. No. 1:10-cv-00509-LJO-GSA

   v.
                                                 MEMORANDUM*
J. ZARAGOZA, S.I.S.; et al.,

             Defendants - Appellees.

                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted December 9, 2014**

Before:       WALLACE, LEAVY, and BYBEE, Circuit Judges.

        Federal prisoner Edwin Marrero appeals pro se from the district court’s

judgment dismissing his action brought under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), for failure to comply

with a court order. We have jurisdiction under 28 U.S.C. § 1291. We review for

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002).

We affirm.

      The district court did not abuse its discretion by dismissing the action

without prejudice because at least three out of five factors weighed in favor of

dismissal for failure to comply with the court’s order requiring submission of an

amended complaint or notice of Marrero’s willingness to proceed on the one claim

found cognizable by the court. See id. at 642-43 (discussing the five factors for

determining whether to dismiss for failure to comply with a court order); Ferdik v.

Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (although dismissal is a harsh

penalty, the district court’s dismissal should not be disturbed unless there is a

“definite and firm conviction that the court below committed a clear error of

judgment in the conclusion it reached upon a weighing of the relevant factors”

(citations and internal quotation marks omitted)).

      We reject Marrero’s contention concerning any alleged violation of the

prison mailbox rule.

      AFFIRMED.




                                           2                                     13-17433